Citation Nr: 1727986	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  10-04 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for bilateral hearing loss.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected bilateral hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to April 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO, inter alia, continued a noncompensable rating for left ear hearing loss and denied service connection for right ear hearing loss.  In June 2009, the Veteran filed a notice of disagreement (NOD) with regard to the denial of his claims.  A statement of the case (SOC) was issued in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.  

The Veteran's substantive appeal included a request for a Board  hearing..  However, in December 2011, the Veteran withdrew that hearing request.  See 38 C.F.R. §§ 20.703, 20.704 (2016).

In August 2013, the Board expanded the appeal to include the matter of the Veteran's entitlement to a TDIU due to the service-connected left ear hearing loss (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).), and remanded the matters of an increased rating for left ear hearing loss, service connection for right ear hearing loss, and a TDIU, to the agency of original jurisdiction (AOJ) for further development.  

After accomplishing further action, in February 2017, the RO granted service connection for right ear hearing loss, recharacterized the higher rating issue as one for an  increased rating for bilateral hearing loss, and awarded a rating of 30 percent for bilateral hearing loss from December 6, 2007 (the date of receipt of the claim for increased rating for left ear hearing loss and service connection for right ear hearing loss).  

In a February 2017 supplemental SOC (SSOC), the RO denied a rating in excess of 30 percent for bilateral hearing loss, as well as denied a TDIU.  Thereafter, the claims were returned to the Board for further action.

As the Veteran is now service-connected for bilateral hearing loss, the Board has recharcterized the TDIU claim as reflected on the title page.

While Veteran previously had a paper claims file, this appeal is now  being processed utilizing the  paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claims on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that further action on these claims is warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

In the August 2013 remand, the Board noted that the Veteran underwent audiology evaluations at a VA Medical Center (VAMC), but that the records did not contain the Maryland CNC speech discrimination test results.  As such, the Board requested that the AOJ obtain the Veteran's VA treatment records for hearing loss dated since July 2009.  In November 2016, the AOJ associated audiology evaluation reports dated from September 2008, January 2010, and November 2012, which included discussions of the severity of the Veteran's hearing loss, addressed his speech recognition results, and included graphs showing his pure tone threshold results.  However, the records received still do not include the Maryland CNC speech discrimination testing results.  

As information sought in the prior remand has not been obtained, the Board finds that another remand is needed for the AOJ to specifically undertake appropriate action to obtain the missing speech discrimination testing results-specifically, the percentage scores from the September 2008, January 2010, and November 2012 audiology evaluations.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board further notes that, in the June 2017 Informal Hearing Presentation, the Veteran's representative reported that the Veteran's hearing had worsened since his April 2015 VA examination.  In light of this statement and the possible worsening of the service-connected disability under consideration in this appeal, the Veteran should be afforded a new VA audiology examination to obtain information as to the current severity of his service-connected bilateral hearing loss and the functional effects of that disability on the Veteran's ability to work.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16 (a).  However, as examiners are responsible for providing a full description of the effects of disability upon a person's ordinary activity (38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), comments by the examiner as to the functional effects of the Veteran' bilateral hearing loss would be helpful in resolving the claim for a TDIU due to that disability. See also Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).

As the claims on appeal must be remanded for a new VA examination, the Board requests that the VA examiner review the September 2008, January 2010, and November 2012 audiograms detailing the results of the Veteran's pure tone testing results in graph form, and to provide a chart interpreting the results in numeric values, to include pure tone average results. 

The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of his claim for higher rating.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging for the Veteran to undergo further examination, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.  

As for VA records, the claims file includes VA treatment records from the Biloxi VAMC dated through September 2016, and the Brooklyn Harbor Healthcare System (HHS) dated through May 2016.  The Board also notes that the Veteran reported that he received all his hearing treatment at the St. Albans VAMC/Community Living Center (CLC).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain from the Biloxi and St. Albans VAMC and the Brooklyn HHS all pertinent records of evaluation and/or treatment of the Veteran, to particularly include with respect to his bilateral hearing loss, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2016) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain missing speech discrimination testing results-specifically, the percentage scores from the September 2008, January 2010, and November 2012 audiology evaluations.

2.  Obtain from the Biloxi VAMC, St. Albans VAMC/CLC, and the Brooklyn HHS (and any associated facilities), all outstanding, pertinent records of evaluation and/or treatment of the Veteran, particularly, records concerning his bilateral hearing loss.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).
 
4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA audiology examination, by an appropriate medical professional, to assess the severity of the Veteran's bilateral hearing loss 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the audiologist/physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate test and studies-in particular, audiometric and speech discrimination testing (utilizing the Maryland CNC word list)-should be accomplished, with all results made available to the examiner prior to the completion of his or her report.

For each ear, the examiner should provide numeric interpretation of any hearing tests/audiograms conducted.  The examiner should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (utilizing the Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85 (2016).

Also, following examination of the Veteran, and review of the claims file, the examiner should fully describe the functional effects of the Veteran's bilateral hearing loss on his activities of daily living, to include employment.

Additionally, the examiner should review the Veteran's September 2008, January 2010, and November 2012 audiogram pure tone test result graphs; provide numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz; and then provide the average pure tone threshold for these four frequencies.  These values should be set forth in a chart.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra..

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims for increased rating and for a TDIU due to bilateral hearing loss, to include on an extra-schedular basis under 38 C.F.R. § 4.16 (b), in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.  

8.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

